Order entered October C,         , 2012




                                                In The
                                     Court of 2ppeato
                            jfiftb Micstritt of Texass at Matta;
                                          No. 05-12-00476-CR
                                          No. 05-12-00477-CR

                        JOSEPH MANUEL MEISENBACH, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the 401st District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 401-83078-2011, 401-83079-2011

                                              ORDER

       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Doris E. Berry to

provide appellant with copies of the clerk's and reporter's records. We further ORDER Ms.

Berry to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

        Appellant's pro se response is due by JANUARY 4, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, and to Doris E. Berry.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Joseph Manuel

Meisenbach, TDCJ No. 1778525, Gurney Unit, 1385 F.M. 3328, Palestine, TX 75803.




                                                  DAVID L. BRIDGES
                                                  JUSTICE